DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the claims have been reviewed and accepted for examination.  Any relevant concerns regarding these amendments have been addressed in the Office Action below.

Response to Arguments
Applicant’s arguments, see page 10, filed November 3, 2020, with respect to the 35 USC 112 Rejections have been fully considered and are persuasive.  The amendments to the claims have properly overcome the 35 USC 112 Rejections.  Therefore, the 35 USC 112 Rejections of claims 1-18 have been withdrawn.
Applicant's remaining arguments filed November 3, 2020 have been fully considered but they are not persuasive. These remaining arguments focus on the 35 USC 101 Rejection.
Applicant argues that the claims are directed to a new and useful process or machine, or at least an improvement thereof. Applicant goes on to further state that, when viewed as a whole, the claimed determination device and method implements processes that improve the functioning of a database including the acquired data and the computer devices, such as processors, computers, and servers, which are each 
Additionally, the specification does not mention the word database at all and only discloses improvements to the abstract idea: improving the usability/what is shown on the graph (page 17, last paragraph and page 91, second paragraph); and, improving the accuracy of the determination process by determining the creditworthiness of the customer (page 83, last sentence of first paragraph; and, pages 86-90).
Applicant argues that the claims, when viewed as an ordered combination, the claimed features result in an improvement to database management and processing.  Applicant goes on to argue that the claimed processes improve the functionality of a database by increasing the sources of data and improving the accuracy of the processes performed based on the data acquired/stored in the database.  The Examiner has interpreted this argument as follows: Applicant argues that the act of inputting additional data, from additional sources, is an improvement to the databased management and processing.  The Examiner disagrees with this interpretation of the 35 USC 101 Requirements.  Under current USPTO Guidance, simply inputting additional data is equivalent to adding insignificant extra-solution activity to the judicial exception [see MPEP 2106.05(g)]. These arguments do not appear to meet the requirements: 
“Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106305(e)”

Alice).
Applicant argues that the claims are allowable based on the above arguments.  However, as discussed above, the 35 USC 101 arguments were not persuasive. Therefore, this argument is moot.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




The Examiner further points out that the remaining in dependent claims (claims 17 and 18) do not discloses these units as hardware, but instead simply list out the functions performed (i.e. acquiring account information) without disclosing how or what is performing said functions.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MURIEL S TINKLER whose telephone number is (571)272-7976.  The examiner can normally be reached on generally, 8 AM- 4 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MURIEL S TINKLER/           Primary Examiner, Art Unit 3691